               Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 1 of 26




                               UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF IDAHO




  JIMMY RICHMOND

                 Petitioner,                                 Case No. 1:19-CV-00177-CWD

      v.                                                     MEMORANDUM DECISION
                                                             AND ORDER
 ANDREW SAUL, 1
 Commissioner of Social Security
 Administration,

                 Respondent.



                                           INTRODUCTION

           Currently pending before the Court for its consideration is Jimmy Richmond’s

Petition for Review of the Respondent’s denial of social security benefits, filed on May

15, 2019. (Dkt. 1.) The Court has reviewed the Petition for Review and the Answer, the

parties’ memoranda, and the administrative record (AR), and for the reasons that follow,

will affirm the decision of the Commissioner.


           1
           Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, Andrew Saul will be substituted as the Respondent in
this suit. No further action needs to be taken to continue this suit by reason of the last sentence of section
205(g) of the Social Security Act, 42 U.S.C. § 405(g).

MEMORANDUM DECISION AND ORDER - 1
        Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 2 of 26




                     PROCEDURAL AND FACTUAL HISTORY

       Petitioner filed a Title II application for a period of disability and disability

insurance benefits, and a Title XVI application for supplemental security income, on

September 1, 2016, claiming disability beginning March 24, 2015. The applications were

denied initially and on reconsideration, and a hearing was conducted on March 14, 2018,

before Administrative Law Judge (ALJ) Russell Wolff. After considering testimony from

Petitioner and a vocational expert, ALJ Wolff issued a decision on May 29, 2018, finding

Petitioner not disabled. Petitioner timely requested review by the Appeals Council, which

denied his request for review on April 16, 2019.

       Petitioner timely appealed this final decision to the Court. The Court has

jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. § 405(g).

       At the time of the hearing, Petitioner was fifty-three years of age. Petitioner

completed high school and one semester of college. Petitioner’s prior work experience

includes work as an electronics technician, computer technician, and cybersecurity

technician.

                                SEQUENTIAL PROCESS

       The Commissioner follows a five-step sequential evaluation for determining

whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920. At step one, it must

be determined whether the claimant is engaged in substantial gainful activity. The ALJ

found Petitioner had not engaged in substantial gainful activity since his alleged onset

date of March 24, 2015. At step two, it must be determined whether the claimant suffers

MEMORANDUM DECISION AND ORDER - 2
        Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 3 of 26




from a severe impairment. The ALJ found Petitioner’s hearing loss, anxiety, depressive

disorder, post-traumatic stress disorder, and diabetes mellitus severe within the meaning

of the Regulations.

       Step three asks whether a claimant’s impairments meet or equal a listed

impairment. The ALJ found that Petitioner’s impairments did not meet or equal the

criteria for any listed impairments. The ALJ specifically considered whether the severity

of Petitioner’s physical or mental impairments, considered singly and in combination,

met or medically equaled the criteria of Listing 2.10 (Hearing loss not treated with

cochlear implantation); 12.04 (Depressive, bipolar and related disorders); and 12.06

(Anxiety and obsessive-compulsive disorders). If a claimant’s impairments do not meet

or equal a listing, the Commissioner must assess the claimant’s residual functional

capacity (RFC) and next determine, at step four, whether the claimant has demonstrated

an inability to perform past relevant work.

       In determining Petitioner’s RFC, the ALJ found that Petitioner’s impairments

could reasonably be expected to cause the symptoms he alleged, but that his statements

about the intensity, persistence, and limiting effects of his conditions were not entirely

consistent with the medical evidence and other evidence of record. (AR 21.) As part of

his evaluation of Petitioner’s RFC, the ALJ found Petitioner less than fully credible;

discounted the lay witness’s testimony; and discounted the opinion of examining

psychologist Brad Levitt, Psy.D.

       The ALJ found Petitioner was not able to perform his past relevant work. If a

MEMORANDUM DECISION AND ORDER - 3
        Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 4 of 26




claimant demonstrates an inability to perform past relevant work, the burden shifts to the

Commissioner to demonstrate, at step five, that the claimant retains the capacity to make

an adjustment to other work that exists in significant levels in the national economy, after

considering the claimant’s residual functional capacity, age, education and work

experience. The ALJ determined Petitioner retained the RFC to perform light work as

defined in 20 C.F.R. § 404.1567(b), but had the following limitations:

              The claimant can never climb ladders, ropes or scaffolds and
              can only frequently climb ramps and stairs. The claimant is
              limited to moderate noise in the work environment. He can
              frequently balance, stoop, kneel, crouch, or crawl. He can
              have no meaningful exposure to odors, dust, fumes or
              pulmonary irritants. He can never be exposed to extreme cold
              or heat. The claimant is limited to perform simple, routine or
              repetitive tasks. He can make simple work-related decisions
              and follow simple work-related instructions. He is limited to
              occasional interaction with co-workers and no meaningful
              interaction with the public.

(AR 21.)

       Relying upon the testimony and opinions elicited from the vocational expert who

testified at the hearing, the ALJ found at step five that Petitioner retained the RFC to

perform the requirements of representative occupations such as fruit cutter, photocopy

machine operator, and collator operator. (AR 27.) Consequently, the ALJ determined

Petitioner was not disabled.

                               STANDARD OF REVIEW

       Petitioner bears the burden of showing that disability benefits are proper because

of the inability “to engage in any substantial gainful activity by reason of any medically

MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 5 of 26




determinable physical or mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); see

also 42 U.S.C. § 1382c(a)(3)(A); Rhinehart v. Finch, 438 F.2d 920, 921 (9th Cir. 1971).

An individual will be determined to be disabled only if his physical or mental

impairments are of such severity that he not only cannot do his previous work but is

unable, considering his age, education, and work experience, to engage in any other kind

of substantial gainful work which exists in the national economy. 42 U.S.C. §

423(d)(2)(A).

       On review, the Court is instructed to uphold the decision of the Commissioner if

the decision is supported by substantial evidence and is not the product of legal error. 42

U.S.C. § 405(g); Universal Camera Corp. v. Nat’l Labor Relations Bd., 340 U.S. 474

(1951); Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999) (as amended); DeLorme v.

Sullivan, 924 F.2d 841, 846 (9th Cir. 1991). Substantial evidence is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.

Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a scintilla but less than a

preponderance, Jamerson v Chater, 112 F.3d 1064, 1066 (9th Cir. 1997), and “does not

mean a large or considerable amount of evidence.” Pierce v. Underwood, 487 U.S. 552,

565 (1988).

       The Court cannot disturb the Commissioner’s findings if they are supported by

substantial evidence, even though other evidence may exist that supports Petitioner’s

claims. 42 U.S.C. § 405(g); Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453,

MEMORANDUM DECISION AND ORDER - 5
        Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 6 of 26




1457 (9th Cir. 1995). Thus, findings of the Commissioner as to any fact, if supported by

substantial evidence, will be conclusive. Flaten, 44 F.3d at 1457. It is well-settled that, if

there is substantial evidence to support the decision of the Commissioner, the decision

must be upheld even when the evidence can reasonably support either affirming or

reversing the Commissioner’s decision, because the Court “may not substitute [its]

judgment for that of the Commissioner.” Verduzco v. Apfel, 188 F.3d 1087, 1089 (9th

Cir. 1999).




                                       DISCUSSION

       The following five issues are raised upon appeal:

       1.     Did the administrative law judge (ALJ) reasonably conclude that the record
              was sufficiently developed with regard to Petitioner’s hearing loss?

       2.     Did the ALJ reasonably evaluate Petitioner’s subjective complaints and
              credibility?

       3.     Did the ALJ reasonably evaluate the lay witness testimony and is any
              alleged error harmless?

       4.     Did the ALJ reasonably evaluate the opinions of examining psychologist
              Brad Levitt, Psy.D., and State agency psychological consultant Martin
              Seidenfeld, Ph.D.?

       5.     Did the ALJ reasonably assess Petitioner’s residual functional capacity
              (RFC)?

       Each of these issues on appeal will be discussed in turn below.




MEMORANDUM DECISION AND ORDER - 6
        Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 7 of 26




1.     Development of the Record

       Petitioner argues the ALJ failed to obtain necessary information, such as through

ordering a consultative examination, to clarify the severity and duration of Petitioner’s

hearing loss to adequately consider the criteria of Listing 2.10 at step three, and

improperly evaluated Petitioner’s hearing loss at step five. “The ALJ in a social security

case has an independent ‘duty to fully and fairly develop the record and to assure that the

claimant’s interests are considered.’” Tonapetyan v. Halter, 242 F.3d 1144, 1151 (9th

Cir. 2001) (quoting Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir. 1996)). But an ALJ’s

duty to develop the record further is triggered only when there is ambiguous evidence or

when the record is inadequate to allow for proper evaluation of the evidence. Mayes v.

Massanari, 276 F.3d 453, 459–60 (9th Cir. 2001). The Court finds the record before the

ALJ was neither ambiguous nor inadequate to allow for proper evaluation of the

evidence, as explained below.

       The record contained evidence that Petitioner suffered from hearing loss. On

August 4, 2016, treatment records establish “some hearing loss,” described as problems

with “background [and] secondary noise.” (AR 431.) During the hearing before the ALJ,

Petitioner explained that, when there is “a lot of noise going on, a lot of activity

especially multiple conversations at once, it becomes muddled and I really lose…it’s

almost impossible to focus on even a conversation I’m having at this distance.” (AR 58.)

       On February 14, 2018, Petitioner was given a hearing evaluation. (AR 511.) Test

results revealed “Sensorineural Sloping hearing loss, mild to moderate results. In an

MEMORANDUM DECISION AND ORDER - 7
          Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 8 of 26




office setting [Petitioner] was able to repeat 48% of a list of words. With binaural

amplification his word score increased to 95%, a significant improvement. Due to

financial hardship patient was unable to pursue hearing aids at this time.” (AR 511.)

          At step three, the ALJ considered whether Petitioner met the criteria of Listing

2.10 (hearing loss not treated with cochlear implantation), which requires evidence of

either:

                         A. An average air conduction hearing threshold of 90
                 decibels or greater in the better ear and an average bone
                 conduction hearing threshold of 60 decibels or greater in the
                 better ear (see 2.00B2c).
                         OR
                         B. A word recognition score of 40 percent or less in
                 the better ear determined using a standardized list of
                 phonetically balanced monosyllabic words (see 2.00B2e).

Section 2.00B2e explains that word recognition testing “determines your ability to

recognize a standardized list of phonetically balanced monosyllabic words in the absence

of any visual cues.” The ALJ determined the medical evidence of record did not contain

these specific findings in the testing records and concluded the criteria of Listing 2.10

were not met. (AR 18-19.) At step four, the ALJ accounted for Petitioner’s hearing loss

by limiting him to “moderate noise [exposure] in the work environment.” (AR 21.) At

step five, the ALJ determined Petitioner could perform the work of representative

occupations such as collator operator, fruit cutter, and photocopy machine operator.

          Upon review of the record as a whole, the Court finds the ALJ thoroughly

discussed the medical evidence in the record and properly considered Petitioner’s


MEMORANDUM DECISION AND ORDER - 8
           Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 9 of 26




allegation of hearing loss at step three. The ALJ’s determination that Petitioner’s hearing

loss did not meet or equal a listed impairment was supported by substantial evidence in

the record as a whole, and the ALJ’s duty to develop the record further was not triggered.

The evidence was neither ambiguous nor inadequate to allow for proper evaluation of the

evidence. See Mayes v. Massanari, 276 F.3d 453, 459 (9th Cir. 2001) (rejecting

claimant’s argument that ALJ had obligation to procure proof of her herniated disc

disease). The ALJ specifically discussed evidence of Petitioner’s hearing loss, and

concluded the record was sufficient to render an informed decision. Tushner v. Astrue,

No. 1:11-CV-00600-CL, 2012 WL 1481493, at *13 (D. Or. Apr. 27, 2012) (finding ALJ

did not err in failing to fully and fairly develop the record by declining to schedule a

neuropsychological consultative examination). 2

       Petitioner next argues that the ALJ’s conclusion at steps four and five that

Petitioner could perform the jobs of collator operator and fruit cutter was in error,

because it conflicts with the ALJ’s RFC assessment limiting Petitioner to moderate noise

exposure. The vocational expert testified these jobs would subject Petitioner to moderate

noise. (AR 76.) Petitioner argues his hearing loss would place him at a disadvantage in

these two jobs because moderate background noise would mask verbal communication,



       2
         See also Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir. 1999) (finding ALJ did not
have a duty to develop the record at step three when he thoroughly discussed the medical
evidence in the record and considered Petitioner’s allegations of impairments); 20 C.F.R. §
404.1512(a) (“[Y]ou have to prove to us that you are blind or disabled...This means that you
must furnish medical and other evidence that we can use to reach conclusions about your
medical impairments(s) and... its effect on your ability to work on a sustained basis.”).
MEMORANDUM DECISION AND ORDER - 9
        Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 10 of 26




such as safety warnings, and therefore preclude him from performing these particular

jobs.

        However, it is not for the Court to substitute its judgment for that of the

Commissioner. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). The Court cannot

reweigh the evidence and second-guess the ALJ’s determination that Petitioner could

perform the jobs of collator operator and fruit cutter with an RFC limiting him to

moderate noise exposure. Finally, even assuming the jobs of collator operator and fruit

cutter would be precluded due to Petitioner’s limitation to no more than moderate noise

exposure, Petitioner does not challenge the ALJ’s conclusion that Petitioner could

perform the job of photocopy machine operator. When asked about noise levels for each

of the three jobs, the vocational expert did not testify that the job of photocopy machine

operator would subject Petitioner to moderate noise levels. The ALJ’s conclusion

Petitioner is not disabled would therefore stand.

        The Court finds the ALJ did not err in failing to develop the record more fully by

obtaining a consultative or other examination related to Petitioner’s hearing loss.

2.      Symptom Testimony

        The ALJ engages in a two-step process for evaluating a claimant’s testimony

about the severity and limiting effect of the claimant’s symptoms. Trevizo v. Berryhill,

871 F.3d 664, 678 (9th Cir. 2017). First, the ALJ must determine whether the claimant

has presented objective medical evidence of an underlying impairment which could

reasonably be expected to produce the pain or other symptoms alleged. Trevizo v.

MEMORANDUM DECISION AND ORDER - 10
       Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 11 of 26




Berryhill, 871 F.3d 664, 678 (9th Cir. 2017) (quoting Garrison v. Colvin, 759 F.3d 995,

1014-15 (9th Cir. 2014); 20 C.F.R. § 404.1529 (Mar. 27, 2017)). When doing so, “the

claimant need not show that her impairment could reasonably be expected to cause the

severity of the symptom she has alleged; she need only show that it could reasonably

have caused some degree of the symptom.” Smolen v. Chater, 80 F.3d 1273, 1282 (9th

Cir. 1996).

       If the claimant satisfies the first step of this analysis, and there is no evidence of

malingering, the ALJ may discredit the claimant’s testimony about the severity of his or

her symptoms only by offering specific, clear and convincing reasons for doing so.

Trevizo v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017); Berry v. Astrue, 622 F.3d 1228,

1234 (9th Cir. 2010). It is “not sufficient for the ALJ to make only general findings; he

[or she] must state which pain testimony is not credible and what evidence suggests the

complaints are not credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). These

reasons must be “sufficiently specific to permit the reviewing court to conclude that the

ALJ did not arbitrarily discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d

748, 750 (9th Cir. 1995) (citing Bunnell v. Sullivan, 947 F.2d 345, at 345-46 (9th Cir.

1991)).

       When evaluating the intensity and persistence of symptoms, the ALJ must

consider all of the evidence in the record. See SSR 16-3p (March 16, 2016), 2016 WL




MEMORANDUM DECISION AND ORDER - 11
       Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 12 of 26




1119029 at *1-2. 3 The ALJ is directed to examine “the entire case record, including the

objective medical evidence; an individual’s statements about the intensity, persistence,

and limiting effects of symptoms; statements and other information provided by medical

sources and other persons; and any other relevant evidence in the individual’s case

record.” Id. at *4.

       The Commissioner recommends assessing: (1) the claimant’s statements made to

the Commissioner, medical providers, and others regarding the location, frequency and

duration of symptoms, the impact of the symptoms on daily living activities, factors that

precipitate and aggravate symptoms, medications and treatments used, and other methods

used to alleviate symptoms; (2) medical source opinions, statements, and medical reports

regarding the claimant’s history, treatment, responses to treatment, prior work record,

efforts to work, daily activities, and other information concerning the intensity,

persistence, and limiting effects of an individual’s symptoms; and (3) non-medical source

statements, considering how consistent those statements are with the claimant’s

statements about his or her symptoms and other evidence in the file. See id. at *6-7.

       The ALJ’s decision may be upheld even if not all of the ALJ’s reasons for

discrediting the claimant’s testimony are upheld. See Batson v. Comm’r of Soc. Security

Admin., 359 F.3d 1190, 1197 (9th Cir. 2004). The ALJ may not, however, make an


       3
         The Commissioner superseded SSR 96-7p governing the assessment of a claimant’s
“credibility” with SSR 16-3p, which eliminates the reference to “credibility,” clarifies that
“subjective symptom evaluation is not an examination of an individual's character,” and requires
the ALJ to evaluate the record as a whole. Trevizo v. Berryhill, 871 F.3d 664, 679 n.5 (9th Cir.
2017).
MEMORANDUM DECISION AND ORDER - 12
       Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 13 of 26




adverse finding “solely because” the claimant’s symptom testimony “is not substantiated

affirmatively by objective medical evidence.” Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006). Rather, an ALJ may consider the lack of corroborating objective

medical evidence as one factor in “determining the severity of the claimant’s pain” or

other symptoms. Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). But the ALJ

may not reject subjective pain or other symptom testimony merely because it was not

fully corroborated by objective medical evidence. Robbins v. Soc. Sec. Admin., 466 F.3d

880, 883 (9th Cir. 2006).

       The ALJ found Petitioner’s medically determinable impairments could reasonably

be expected to cause the alleged symptoms, but that Petitioner’s statements concerning

the intensity, persistence and limiting effects of these symptoms were not entirely

consistent with the evidence. (AR 22.) Specifically, the ALJ found that the medical

records do not substantiate Petitioner’s subjective allegations of limitations causing total

disability. (AR 22.) The ALJ then summarized the medical records supporting his

conclusion. Petitioner argues that the ALJ’s analysis is erroneous, because the ALJ

provided no explanation as to why the medical records he cited undermine Petitioner’s

testimony about his symptoms, citing Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th

Cir. 2015). Petitioner specifically targeted the ALJ’s discussion of Petitioner’s hearing

loss, mental health treatment, and breathing problems from allergies or asthma.

       The court in Brown-Hunter explained that “[a] finding that a claimant’s testimony

is not credible ‘must be sufficiently specific to allow a reviewing court to conclude the

MEMORANDUM DECISION AND ORDER - 13
       Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 14 of 26




adjudicator rejected the claimant’s testimony on permissible grounds and did not

arbitrarily discredit a claimant’s testimony regarding pain.’” Brown-Hunter, 806 F.3d at

493 (citing Bunnell, 947 F.2d at 345–46). “General findings are insufficient; rather, the

ALJ must identify what testimony is not credible and what evidence undermines the

claimant’s complaints.” Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998) (citation

and internal quotation marks omitted). See also Holohan v. Massanari, 246 F.3d 1195,

1208 (9th Cir. 2001) (“the ALJ must specifically identify the testimony she or he finds

not to be credible and must explain what evidence undermines the testimony.”).

       Here, the Court’s review of the ALJ’s written decision and the record as a whole

reveal that the ALJ identified inconsistencies between Petitioner’s statements concerning

his disabling conditions and the medical record evidence. For instance, with respect to

Petitioner’s hearing loss, the ALJ noted the records describe hearing loss but reveal a lack

of testing or treatment, and that Petitioner’s subjective complaints of interference from

background noise were adequately accounted for by an RFC limiting him to moderate

noise in the work environment. (AR 22.)

       Turning to Petitioner’s anxiety and depression, the ALJ referenced several

instances when Petitioner reported to his treatment providers that his symptoms were

moderate, and improved with medication. The ALJ noted also that, in 2017, Petitioner

self- reported he was not experiencing depression, feelings of hopelessness, or loss of

pleasure from usual activities. (AR 22.) The ALJ cited also to records from 2017

indicating that Petitioner was taking Cymbalta, which provided a good benefit. (AR 24.)

MEMORANDUM DECISION AND ORDER - 14
         Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 15 of 26




When conditions are controlled by medication, such evidence undermines Petitioner’s

claims that his anxiety and depression were so severe as to be disabling. Tommasetti v.

Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008). Finally, the ALJ noted in 2018, despite

Petitioner reporting feelings of hopelessness and loss of pleasure, his treatment provider

noted Petitioner had an euthymic mood. 4 (AR 24.) The ALJ accounted for the mild to

moderate symptoms reflected by the medical record by an RFC limiting Petitioner to

simple tasks, decisions, and instructions with only occasional interaction with coworkers.

(AR 23.)

         Last, concerning Petitioner’s asthma, the ALJ noted Petitioner’s symptoms

improved with medication, and that he sought limited treatment for those symptoms.

Responsiveness to conservative treatment undermines Petitioner’s reports regarding the

disabling nature of his symptoms. Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir.

2008).

         Based on the above, the Court finds the ALJ’s reasons for discounting Petitioner’s

testimony are supported by substantial evidence in the record. Accordingly, the Court

will not disturb the ALJ’s adverse credibility finding.

3.       Lay Witness Testimony

         An ALJ must consider evidence from sources other than the claimant, including

family members and friends, to show the severity of a claimant’s impairment. 20 C.F.R. §



         4
        Euthymia is defined as “joyfulness; mental peace and tranquility,” or “moderation of
mood, not manic or depressed.” 307600 euthymia, STEDMANS MEDICAL DICTIONARY 307600.
MEMORANDUM DECISION AND ORDER - 15
       Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 16 of 26




404.1513(d)(4); Robbins v. Soc. Sec. Admin., 466 F.3d 880, 885 (9th Cir. 2006). Lay

testimony regarding a claimant’s symptoms constitutes competent evidence that an ALJ

must consider, unless he or she expressly determines to disregard such testimony and

gives reasons germane to each witness for doing so. Lewis v. Apfel, 236 F.3d 503, 511

(9th Cir. 2001) (citing Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996) (internal

citations omitted)); Regennitter v.Comm’r of Soc. Sec. Admin., 166 F.3d 1294 (9th Cir.

1999). Such reasons include conflicting medical evidence, prior inconsistent statements,

or a claimant’s daily activities. Lewis v. Apfel, 236 F.3d 503, 511–12 (9th Cir. 2001).

       When rejecting lay testimony, “the ALJ need not cite the specific record as long as

‘arguably germane reasons’ for dismissing the testimony are noted, even though the ALJ

does ‘not clearly link his determination to those reasons,’ and substantial evidence

supports the ALJ’s decision.” Holzberg v. Astrue, No. C09-5029BHS, 2010 WL 128391

at *11 (W.D. Wash. Jan. 11, 2010) (citing Lewis, 236 F.3d at 512). However, “where the

ALJ’s error lies in failure to properly discuss competent lay testimony favorable to the

claimant, a reviewing court cannot consider the error harmless unless it can confidently

conclude that no reasonable ALJ, when fully crediting the testimony, could have reached

a different disability determination.” Stout v. Comm’r of Soc. Sec. Admin., 454 F3d 1050,

1056 (9th Cir. 2006).

       Petitioner’s mother and stepfather, Carol and Dean Hill, provided statements

concerning Petitioner’s activities and limitations. Carol Hill completed a function report

on January 28, 2017, explaining Petitioner could perform activities of daily living, but

MEMORANDUM DECISION AND ORDER - 16
       Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 17 of 26




sometimes had to be reminded to bathe, and that he no longer socialized due to anxiety.

(AR 289 – 297.) She provided a more descriptive narrative concerning the effects of

Petitioner’s depression and anxiety, stating that Petitioner “needs to go off by himself”

when around too many people; has “coughing spells;” and suffers pain due to back

injuries. (AR 337.)

       Dean Hill provided a narrative as well, explaining Petitioner suffers from asthma

resulting in shortness of breath, coughing and gagging, and that strenuous activity

exacerbates his asthma. (AR 336.) Mr. Hill described also that Petitioner’s mental health

conditions cause Petitioner to suffer from nightmares, and that Petitioner has a “hard time

being around people.” (AR 336.) In addition, Mr. Hill commented that Petitioner sleeps

“a lot,” and he suffers from “the shakes.” (AR 336.)

       The ALJ considered the third party statements of Petitioner’s family members and

gave them “some weight because they have first-hand and long-term familiarity” with

Petitioner. (AR 22.) The ALJ explained that the reports are consistent and corroborate

Petitioner’s allegations. However, in giving them only some weight, the ALJ explained

that the statements do not provide objective medical evidence or any expert perspective.

A review of the RFC indicates the ALJ credited the lay witness testimony by restricting

Petitioner to light work, with no exposure to pulmonary irritants, and limited him to

simple, routine tasks with minimal interaction with co-workers and no meaningful

interaction with the public.

       Petitioner argues the ALJ erred by giving only “some weight” to the lay witness

MEMORANDUM DECISION AND ORDER - 17
       Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 18 of 26




statements without providing germane reasons for doing so. Petitioner contends the

opinions are “valuable descriptions of Petitioner’s behavior” because they describe

Petitioner’s condition. The Court finds Petitioner’s argument without merit here. The

ALJ considered and evaluated the lay witness testimony in the record. He credited their

observations of Petitioner’s behavior, and incorporated the described limitations into

Petitioner’s RFC, but declined to recognize their characterizations regarding the cause of

the symptoms. In other words, the ALJ did not completely disregard the lay witness

testimony.

       To the extent that the ALJ provided a poor description of the weight he gave to the

lay witness statements, such error is harmless. Legal error is harmless where it is clear

such errors would not alter the ALJ’s decision. Molina v. Astrue, 674 F.3d 1104, 1115

(9th Cir. 2012). Here, Petitioner has not explained how crediting the lay witness

testimony fully would alter the outcome of the case, considering the ALJ accounted for

Petitioner’s limited ability to interact with others, as well as his pulmonary symptoms and

physical limitations, in the RFC and his determination of whether Petitioner is disabled.

       The Court finds the ALJ addressed the limitations described by the lay witnesses.

Therefore, the Court concludes any error in failing to more fully explain the reason for

assigning “some weight” is harmless.

4.     Physician Testimony

       In social security cases, there are three types of medical opinions: “those from

treating physicians, examining physicians, and non-examining physicians.” Valentine v.

MEMORANDUM DECISION AND ORDER - 18
       Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 19 of 26




Comm’r of Soc. Sec., 574 F.3d 685, 692 (9th Cir. 2009) (citation omitted). “The medical

opinion of a claimant’s treating physician is given ‘controlling weight’ so long as it ‘is

well-supported by medically acceptable clinical and laboratory diagnostic techniques and

is not inconsistent with the other substantial evidence in [the claimant’s] case record.’”

Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (quoting 20 C.F.R. §

404.1527(c)(2)); see also SSR 96-2P, 1996 WL 374188, at *1 (S.S.A. July 2, 1996)

(stating that a well-supported opinion by a treating source which is not inconsistent with

other substantial evidence in the case record “must be given controlling weight; i.e. it

must be adopted.”). 5 In turn, an examining physician’s opinion is entitled to greater

weight than the opinion of a nonexamining physician. Pitzer v. Sullivan, 908 F.2d 502,

506 (9th Cir.1990); Gallant v. Heckler, 753 F.2d 1450 (9th Cir.1984).

       “If a treating or examining doctor’s opinion is contradicted by another doctor’s

opinion, an ALJ may only reject it by providing specific and legitimate reasons that are

supported by substantial evidence.” Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198

(9th Cir. 2008) (citation omitted); see also SSR 96-2P, 1996 WL 374188 at *5 (“[T]he

notice of the determination or decision must contain specific reasons for the weight given

to the [physician’s] medical opinion, supported by the evidence in the case record, and

must be sufficiently specific to make clear to any subsequent reviewers the weight the


       5
         In light of new rules effective March 27, 2017, the Commissioner rescinded SSR 96-2P.
See Notice regarding Rescission of Social Security Rulings 96-2P, 96-5P, and 06-3P, 2017 WL
3928298 (March 27, 2017). However, SSR 96-2P applied at the time of ALJ’s decision and
discusses the regulations governing claims, like Petitioner’s, that were filed before March 27,
2017.
MEMORANDUM DECISION AND ORDER - 19
       Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 20 of 26




adjudicator gave to the treating source’s medical opinion and the reasons for that

weight.”). However, “[t]he ALJ need not accept the opinion of any physician, including a

treating physician, if that opinion is brief, conclusory, and inadequately supported by

clinical findings.” Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Should the

ALJ decide not to give a treating or examining physician’s medical opinion controlling

weight, the ALJ must weigh it according to factors such as the nature, extent, and length

of the physician-patient relationship, the frequency of evaluations, whether the

physician’s opinion is supported by and consistent with the record, and the specialization

of the physician. Trevizo, 871 F.3d at 676; see 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2).

       The ALJ evaluated the opinion of Brad Levitt, Psy.D., who examined Petitioner on

November 9, 2016. (AR 403.) Dr. Levitt interviewed Petitioner and conducted a

behavioral evaluation and mental status examination. Dr. Levitt opined the mental status

examination was consistent with Petitioner being anxious and depressed. He then

explained Petitioner’s depressed mood and anxiety would be likely to contribute to low

levels of job performance and increased levels of absenteeism. In Dr. Levitt’s opinion,

Petitioner’s mental health presentation would “likely…chronically hinder his ability to

engage in most job activities on a consistent basis. Given the right situation with

appropriate accommodations, [Petitioner] might be capable of maintaining

employment….His level of concentration appeared moderately impaired, at least some of

the time. [Petitioner] also appeared moderately distractible.” (AR 407.) Dr. Levitt went

MEMORANDUM DECISION AND ORDER - 20
       Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 21 of 26




on to say that Petitioner has “more profound problems with social functioning,” and an

“average level of intelligence.” (AR 407.)

       Dr. Seidenfeld performed a review of the record on reconsideration on February 8,

2017. (AR 137.) He documented that the record revealed Petitioner has some limitations

with social interaction and the ability to respond appropriately in a workplace setting.

However, in his opinion, the medical evidence supported a finding that Petitioner retained

the ability to perform at least entry level, unskilled mental work activities. (AR 136, 143.)

       The ALJ gave Dr. Levitt’s opinion “little weight,” whereas he gave Dr.

Seidenfeld’s opinion “considerable weight.” (AR 23, 25.) He explained Dr. Seidenfeld

was familiar with the claimant’s medical records available at the time, and that his

assessment is consistent with the longitudinal treatment history because no recent

evidence demonstrated worsening of depression and anxiety problems. (AR 25.) In

contrast, the ALJ explained Dr. Levitt examined Petitioner only one time, and his

assessment was “not fully in accord with the other mental health examinations by

treatment providers, which describe more moderate or mild problems.” (AR 25.) The

ALJ discussed also that Dr. Levitt’s opinion lacked meaningful specificity and invaded

the province of the Commissioner. Last, the ALJ credited Dr. Levitt’s observations that

Petitioner would be capable of performing simple tasks, making simple decisions and

following basic instructions, with only occasional interaction with coworkers, which he

incorporated in the RFC. (AR 23.)

       Petitioner first faults the ALJ with failing to explain how Dr. Levitt’s opinion was

MEMORANDUM DECISION AND ORDER - 21
       Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 22 of 26




inconsistent with the other medical evidence of record, citing extensively to the medical

records of Dr. Kenneth Carrell, Petitioner’s primary care physician. Petitioner argues the

ALJ did not explain what evidence existed in the record to contradict Dr. Levitt’s

opinion. See Jones v. Astrue, 503 F. App’x 516, 517 (9th Cir. 2012) (finding error where

an ALJ rejected a treating physician’s report because it was not clear what specifically

made the record insufficient to support the opinion).

       However, here the ALJ discussed extensively the notations in the medical records

from Petitioner’s treating providers, explaining that they described Petitioner’s symptoms

as moderate, and improved with medication. (AR 22, 24.) The ALJ discussed also that

Petitioner reported in 2017 his mood had improved. (AR 22, 24.) The ALJ noted that, in

contrast with Petitioner’s self-report in January of 2018 of feelings of hopelessness and

loss of pleasure, his treating provider recorded that Petitioner had a euthymic mood. (AR

24.) The ALJ pointed out that Petitioner did not require psychiatric hospitalizations, and

the treatment history demonstrated medications were helpful to control symptoms. The

ALJ therefore provided a legally adequate discussion in support of his conclusion that Dr.

Levitt’s opinions are inconsistent with the treatment records of Petitioner’s primary care

providers and Petitioner’s own reports to them.

       Second, Petitioner argues the ALJ failed to provide a legally sufficient analysis of

Dr. Levitt’s opinion that Petitioner would suffer low levels of job performance and

increased levels of absenteeism. Petitioner faults the ALJ’s assessment that Dr. Levitt’s

opinion lacked specificity, asserting the potential for off task behavior and absenteeism

MEMORANDUM DECISION AND ORDER - 22
         Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 23 of 26




was raised with the vocational expert during the hearing, and had Dr. Levitt’s opinions

been properly evaluated and credited, Petitioner would be precluded from all work. (AR

73-74.)

         The Court finds the ALJ’s reasoning here to be sufficiently supported by evidence

in the record. Dr. Levitt did not quantify in any meaningful way the potential for

interruption in concentration and pace from mental health symptoms. Instead, Dr. Levitt

interjected qualifiers, such as “moderately distractible,” without providing an opinion

concerning whether Petitioner could complete a normal workday without interruptions

from psychologically-based symptoms. Dr. Levitt failed also to quantify the level of

absenteeism. The ALJ cited these deficiencies in his written determination. The ALJ is

responsible for resolving ambiguities present in the record, and it is not for the Court to

second guess the ALJ. When the evidence can support either outcome, the Court may not

substitute its judgment for that of the ALJ. Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir.

1999).

         Third, Petitioner argues the ALJ did not address Dr. Levitt’s opinion that, “[g]iven

the right situation with appropriate accommodations, [Petitioner] might be capable of

maintaining employment, but under most circumstances, probably not.” Petitioner asserts

Dr. Levitt’s opinion is not conclusory, citing Hill v. Astrue, 698 F.3d 1153, 1160 (9th Cir.

2012), as support. In Hill, the court was confronted with a physician’s statement that the

petitioner “would be unlikely to work full time.” 698 F.3d at 1160. The court found the

ALJ’s failure to address the physician’s opinion at all to be error. Id. Further, the court

MEMORANDUM DECISION AND ORDER - 23
        Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 24 of 26




found that the statement was not conclusory, because it was an assessment based on

objective medical evidence of the petitioner’s likelihood of being able to sustain full time

employment. Id.

       Here, in contrast, the ALJ discussed Dr. Levitt’s opinions, including the statement

quoted above. The ALJ rejected Dr. Levitt’s assessment not only because it was riddled

with qualifiers that failed to provide the ALJ with any “meaningful specificity,” but also

because the doctor’s opinions were at odds with the other mental health examinations of

Petitioner by his treating providers over time. Further, the ALJ concluded that Dr.

Levitt’s opinion supported a finding that Petitioner, despite his limitations, would not be

precluded from work involving simple tasks with occasional interaction with others. (AR

23.) The Court therefore finds Hill distinguishable, and that it does not support reversal of

the ALJ’s decision in this case.

       The Court therefore finds the ALJ properly considered Dr. Levitt’s opinion, and

provided specific and legitimate reasons supported by substantial evidence in the record

for giving it little weight.

5.     Petitioner’s RFC

       A claimant’s residual functional capacity is the most he can do despite his

limitations. 20 C.F.R. § 404.1545(a). An ALJ must consider all relevant evidence in the

record when determining a claimant’s RFC. Id. Generally, an ALJ may rely on vocational

expert testimony. 20 C.F.R. § 404.1566(e); Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th

Cir. 2005). An ALJ must include all limitations supported by substantial evidence in his

MEMORANDUM DECISION AND ORDER - 24
         Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 25 of 26




hypothetical question to the vocational expert but may exclude unsupported limitations.

Bayliss, 427 F.3d at 1217. The ALJ need not consider or include alleged impairments that

have no support in the record. See Osenbrock v. Apfel, 240 F.3d 1157, 1163–64 (9th Cir.

2000).

         Petitioner argues the ALJ provided an incomplete RFC determination because of

the failure to develop the record regarding Petitioner’s hearing loss, and the disregard of

Dr. Levitt’s opinion. Petitioner argues the evidence supports a finding that Petitioner

would be off-task, unable to tolerate a noisy environment, and absent to a degree that all

work is precluded. The ALJ explored these limitations with the vocational expert at the

hearing. But, the ALJ ultimately decided the record did not support a finding that

Petitioner would be off-task more than ten percent each workday, or would miss more

than two days of work each month, and that he could tolerate moderate noise. (AR 73 –

76.)

         When the evidence before the ALJ is subject to more than one rational

interpretation, the Court must defer to the ALJ’s conclusion. Batson v. Comm’r of Soc.

Sec. Admin., 359 F.3d 1190, 1198 (9th Cir. 2004). Based upon the Court’s findings

above, and upon its review of the record as a whole, the Court concludes substantial

evidence supports the ALJ’s RFC determination and the ALJ did not commit legal error.




MEMORANDUM DECISION AND ORDER - 25
       Case 1:19-cv-00177-CWD Document 18 Filed 05/26/20 Page 26 of 26




                                     CONCLUSION

       When considering the record as a whole, the Court finds the ALJ’s duty to develop

the record was not triggered, and that he considered and appropriately weighed the

evidence in the record, including the opinions of Dr. Levitt. Accordingly, the Court finds

that substantial evidence supports the ALJ’s RFC finding. Orn v. Astrue, 495 F.3d 625,

630 (9th Cir. 2007). The ALJ discussed the objective medical evidence, opinion evidence,

and Petitioner’s statements; appropriately weighed the evidence; and set forth the basis for

the RFC determination which is supported by substantial evidence in the record. Batson v.

Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1194 (9th Cir. 2004). For these reasons, the

ALJ’s decision will be affirmed and the petition will be dismissed.



                                         ORDER

       Based upon the foregoing, the Court being otherwise fully advised in the premises,

it is hereby ORDERED that the Commissioner’s decision finding that the Petitioner is

not disabled within the meaning of the Social Security Act is AFFIRMED and that the

petition for review is DISMISSED.



                                                 DATED: May 26, 2020


                                                 _________________________
                                                 Honorable Candy W. Dale
                                                 United States Magistrate Judge


MEMORANDUM DECISION AND ORDER - 26
